—Judgment unanimously modified on the law and as modified affirmed without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court failed to make a proper distribution of the personal property accumulated by the parties since their marriage on December 16, 1962. The record indicates that plaintiff prepared a statement of net worth that contained a list of the values of some furnishings, one valued at $30,000, but there is no such exhibit in the record. Additionally, plaintiff is entitled to 50% of the net income derived from the real estate from the date of separation to the date of the judgment of divorce. Because it is impossible on this record to determine those amounts, this matter must be remitted for that determination (see, Elkaim, v Elkaim, 176 AD2d 116, 118, Iv dismissed 78 NY2d 1072). Consequently, we remit those two issues to the trial court to make a proper distribution of the personal property and to determine and distribute the net income from rental properties.
We have reviewed the remaining contentions of the parties *1069and find them to be without merit. (Appeal from Judgment of Supreme Court, Queens County, Modugno, J.H.O.—Divorce.) Present—Pine, J. P., Lawton, Wesley, Callahan and Davis, JJ.